PER CURIAM:
Joseph Monroe seeks to appeal the district court’s order denying his motion to reconsider the sentence imposed after a jury found him guilty of drug-related offenses. In criminal cases, the defendant must file his notice of appeal within ten days of the entry of judgment. Fed. R.App. P. 4(b)(1)(A). With or without a *285motion, the district court may grant an extension of time to file of up to thirty days upon a showing of excusable neglect. Fed. R.App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353 (4th Cir.1985).
Here, the district court’s order was entered on the criminal docket on July 25, 2007, 2007 WL 2156110, see Fed. R.App. P. 4(b)(6); the ten-day appeal expired on August 8, 2007. Monroe mailed his notice of appeal, at the earliest, on August 30, 2007. Thus, under Houston v. Lack, 487 U.S. 266, 276, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988), Monroe’s notice of appeal was filed beyond the ten-day appeal period but within the excusable neglect period that expired on September 7, 2007. Because Monroe’s notice of appeal was filed within the excusable neglect period, we remand the case to the district court for the court to determine whether Monroe has shown excusable neglect or good cause warranting an extension of the ten-day appeal period. The record, as supplemented, will then be returned to this court for further consideration.

REMANDED.